ORIGINAL                                                   10/06/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 18-0282


                                           DA 18-0282


IN RE ME PARENTING OF D.I.B., a Minor Child,
                                                                                   OCT 0 6 2020
                                                                                 Bowers CireenwooCI
NICHOLAS R. BRACCIALE,                                                         Clerk of Suprerne Court
                                                                                  State r.0 Montane


               Petitioner and Appellant,
                                                                        ORDER
      v.

GAIL A. SULLIVAN,f/k/a GAIL ANN INGELS,

               Respondent and Appellee.


       The Thirteenth Judicial District Court, the Hon. Donald Harris, has filed a status
report and seeks clarification ofthis Court's September 29,2020 Order determining that we
would not continue to hold this appeal in abeyance and directing briefing in accordance with
the Rules of Appellate Procedure. Judge Harris confirms that he held a status conference in
this case on September 21, 2020, and has set a hearing for October 28 on the current
parenting issues.
       A district court retains continuing jurisdiction of parenting plan matters.
Section 40-4-219, MCA. By setting the current appeal on track for briefing, this Court did
not intend to deprive the District Court ofcontinuingjurisdiction to rule on parenting issues
that arose, or may yet arise, after the appeal was taken. The Court clarifies that, as indicated
in our June 16, 2020 Order that Judge Harris references, the District Court may proceed to
determine whether enforcement or further amendments to the amended parenting plan are
appropriate.
       IT IS THEREFORE ORDERED that the District Court may proceed with its
scheduled proceedings in the case.
      The Clerk is directed to provide immediate notice of this Order to all counsel of
record in Yellowstone County Cause No. DR 06-60 and to the Thirteenth Judicial
District Court, the Hon. Donald L. Harris, presiding.
      Dated this Ift."day of October, 2020.



                                                           Chief Justice




                                                             Justices




                                            2